Case: 16-17721    Date Filed: 09/28/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17721
                          ________________________

                   D.C. Docket No. 2:15-cv-00049-LGW-RSB



DWIGHT E. JORDAN,

                                                              Plaintiff-Appellant,

                                     versus

THE CITY OF DARIEN,
BONITA CALDWELL,
CHIEF DONNIE HOWARD,
NICHOLAS ROUNTREE,
Officers of the City of Darien Police Department,
OFFICER ANTHONY BROWN,
Officers of the City of Darien Police Department,
ARCHIE DAVIS.

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (September 28, 2017)
                Case: 16-17721       Date Filed: 09/28/2017       Page: 2 of 2


Before TJOFLAT and JORDAN, Circuit Judges, and HUCK,* District Judge.

PER CURIAM:

       This lawsuit arose in the aftermath of a disturbance at a school board

meeting and involved First and Fourth Amendment claims brought under 42

U.S.C. §§ 1983 and 1985 and the Georgia Open Meetings Act, O.C.G.A. §§ 50-14-

1–50-14-6. The plaintiff appeals the District Court’s summary judgment in favor

of the defendants. After considering the parties briefs and with the benefit of oral

argument in Atlanta, we conclude that the summary judgment should be affirmed.

       AFFIRMED.




____________________

*Honorable Paul C. Huck, United States District Judge for the Southern District of Florida,
sitting by designation.




                                                2